Case 3:20-cv-00536-S-BT Document 12 Filed 03/04/20 Pageiof2 PagelD 54

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

BOLAND MARINE & INDUSTRIAL
LLC

Plaintiff
CIVIL ACTION NO, 3:20-CV-0536-S

v.

BOUCHARD TRANSPORTATION
COMPANY INCORPORATED

Defendant
v.

BANK OF AMERICA NATIONAL
ASSOCATION

Garnishee

The Court orders Plaintiff Boland Marine & Industrial, LLC (‘Plaintiff’) to submit
supplemental briefing on its Motion for Order for Issuance of Process of Maritime Attachment and
Garnishment, see ECF No. 3, by March 10, 2020. The supplemental briefing shall address only
the property that allegedly belongs to Defendant Bouchard Transportation Co., Inc. (“Defendant”)
and is present or will soon be present in the district. See Compl. 93. The briefing shall include
(1) where Defendant’s alleged bank accounts are maintained and (2) whether Texas follows the
“Separate Entity Rule.” See Sara Lee Corp. v. Gregg, No. 1:02CV195, 2003 WL 23120116, at *3
(M.D.N.C. Dec. 18, 2003) (“[U]nder the separate entity rule, accounts may only be attached by
serving the writ of attachment at the branch, or the main office, supposedly holding the funds for
the debtor.” (internal quotation marks omitted) (citation omitted)); see also Great Plains Life Ins.

v. First Nat’l Bank of Lubbock, 316 S.W.2d 98, 104 (Tex. Civ. App —Amarillo 1958, pet. denied)

 
Case 3:20-cv-00536-S-BT Document 12 Filed 03/04/20 Page2of2 PagelD 55

(“{A] branch bank is a separate entity and deposits made in a branch bank are payable there and
only there... .”).

SO ORDERED.

  

SIGNED March 3, 2020.

KE Yi Sele

“KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 
